*602The plaintiff commenced this action to recover damages for personal injuries after she allegedly was struck by a vehicle operated by the defendant, which was turning right at an intersection. The plaintiff moved for summary judgment on the issue of liability, submitting, among other things, an affidavit which established that she was struck by the defendant’s vehicle while she was crossing in a crosswalk with the light in her favor.
The evidence submitted by the plaintiff established, as a matter of law, that the defendant driver violated Vehicle and Traffic Law § 1112 (a). However, the plaintiff failed to demonstrate that she was free from comparative fault, as her affidavit did not show that she looked for approaching traffic before she began to cross the street (see CPLR 3212 [b]; Roman v A1 Limousine, Inc., 76 AD3d 552, 552 [2010]; Yuen Lum v Wallace, 70 AD3d 1013, 1014 [2010]; see also Thoma v Ronai, 82 NY2d 736, 737 [1993]; Rosenblatt v Venizelos, 49 AD3d 519, 520 [2008]). Since the plaintiff failed to submit evidence demonstrating that she was free from comparative fault, the Supreme Court properly denied the motion, regardless of the sufficiency of the opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Mastro, A.PJ., Chambers, Austin and Miller, JJ., concur.